Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: Grammatical error in lines 1-2: “…comprises elongate channels…” The suggested change is: “…comprises elongated channels…”  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: Grammatical error in line 6: “…an elongate handle…” The suggested change is: “…an elongated handle…”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLain (US20120298148).
Regarding claims 1 and 3, McLain teaches a device capable of washing an article in a container of fluid (see abstract), the device comprising: a cover 24 having a wash surface 25, an opposed undersurface, and multiple ducts (see duct formed between each rib 40 including holes 42) extending therethrough, each of the ducts has an internal wall 40 that tapers outwardly as the duct extends downwardly from the wash surface 25, each of the ducts extends past the undersurface of the cover 24 (see e.g. flat undersurface of the cover 24 and ducts that extend further downward and outward, see figure 7) (reads on claim 3); a base 17 operatively coupled to the cover 24, the base 17 having a support surface (see downward facing side of 23) and an opposed interior surface 21, 23 positioned facing the undersurface of the cover 24; and a resilient member 27 positioned between the cover 24 and the base 17 to bias the cover 24 and base 17 apart; wherein pushing the article against the wash surface 25 may move the cover 24 towards the base 17 and direct a portion of fluid positioned between the cover 24 and the base 17 (e.g. fluid disposed in 38) through the ducts onto the article (see figures 2-5, 7, 9 and paragraphs [0028]-[0032]).
Regarding claim 2, McLain teaches the limitations of claim 1. McLain also teaches in figures 2 and 5 that each of the ducts has an entrance opening with a radiused entrance edge (see radiused upstream edges of 40 formed at the entrance of the ducts) and an exit opening with a radiused exit edge (see radiused downstream edges of 40 formed at the exit of the ducts).
Regarding claim 4, McLain teaches the limitations of claim 1. McLain also teaches in figures 2-5, 7, 9 and paragraphs [0028]-[0032] that the cover 24 further comprises: a first conduit 38, 44, 45 extending from the undersurface of the cover 24, surrounding at least a first subset of the ducts; and wherein pushing the article against the wash surface 25 may direct fluid within the first conduit 38, 44, 45 through the first subset of ducts onto the article.
Regarding claims 5-6, McLain teaches the limitations of claim 4. McLain also teaches in figures 2-5, 7, 9 and paragraphs [0028]-[0032] a second conduit 35 extending from the interior surface 23 of the base 17, the second conduit 35 positioned and dimensioned to slidably telescope with the first conduit 38, 44, 45 (portion 38 in particular has a telescoping effect with 35); wherein pushing the article against the wash surface 25 may direct fluid within the first 38, 44, 45 and second 35 conduits through the first subset of ducts onto the article, which are positioned centrally in the cover 24 and within the first conduit (reads on claim 6).

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is McLain (US20120298148). McLain fails to teach/disclose all of the limitations of claims 7-20. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711